Citation Nr: 0629927	
Decision Date: 09/21/06    Archive Date: 10/04/06

DOCKET NO.  02-22 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for osteochondritis 
dissecans of the right talus with degenerative joint disease, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel




INTRODUCTION

The veteran served on active duty from March 1989 to November 
1992 with five years of prior active duty service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Jackson, Mississippi.  This appeal 
for remanded for additional development in January 2004 and 
again in February 2005; this matter is again before the Board 
for appellate review.


FINDING OF FACT

The competent and probative evidence indicates the veteran's 
service-connected disability does not result in ankylosis of 
his right ankle.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for osteochondritis dissecans of the right talus with 
degenerative joint disease.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5270-5274 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Rating Claim

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2006).   

An evaluation of the level of disability present includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2006).  Regarding 
musculoskeletal disabilities, functional loss contemplates 
the inability of the body to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  A part that becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. § 4.40 (2006).  
Both limitation of motion and pain are necessarily recorded 
as constituents of a disability.  38 C.F.R. §§ 4.40, 4.45, 
4.59 (2006); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The veteran is currently evaluated as 20 percent disabled 
based on marked limitation of function.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2006).  
This is the maximum schedular rating available based 
limitation of motion of the ankle.  Id.  Alternative 
diagnostic codes have been considered, many of which also 
have a maximum schedular rating of 20 percent.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5272, 5273, 5274 (2006).  A higher 
30 percent disability rating is available for ankle 
disabilities manifested by ankylosis of the ankle which 
results in plantar flexion between 30 and 40 degrees, or in 
dorsiflexion between 0 and 10 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5270 (2006).

Here, the evidence fails to reveal ankylosis of the ankle.  
Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Shipwash v. Brown, 8 Vet. App. 218, 221 (1995); see also 
Lewis v. Derwinski, 3 Vet. App. 259 (1992).  His VA medical 
records and the VA examination reports have been reviewed and 
indicate that while he has limited range of motion of his 
right ankle, he does retain motion.  Specifically, the May 
2005 VA examination report indicates he had dorsiflexion and 
plantar flexion limited to neutral (with pain within plantar 
flexion from 5 to 10 degrees) and he had subtalar motion of 
10 degrees in both directions.  The July 2004 VA examination 
report shows he had 40 degrees of plantar flexion, 15 degrees 
of dorsiflexion, and normal inversion and eversion.  See also 
July 2002 VA examination report (dorsiflexion of 5 degrees 
with knee extended and 10 degrees with knee flexed).  As the 
competent medical evidence is not reflective of a right ankle 
disability that approximates ankylosis, a higher disability 
rating is not warranted.  

Additionally, the Board notes that the DeLuca standards do 
not apply when a veteran is already in receipt of the maximum 
evaluation for limitation of motion and where a higher 
evaluation would require evidence of ankylosis.  Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  Also, as the veteran does 
not argue and the objective evidence does not reveal a 
painful post-surgical scar, a separate rating is not 
warranted.  See July 2002 and July 2004 VA examination 
reports noting a well-healed incision over the medial 
malleolus.  In short, no higher evaluation is warranted based 
upon reasonable consideration of the clinical evidence on 
file and all available schedular criteria for evaluation of 
the veteran's service-connected disability.  As the weight of 
the evidence is against the veteran's increased rating claim, 
this appeal is denied.

Finally, the Board has no reason to doubt that the veteran's 
service-connected right ankle disability limits his 
efficiency in certain tasks.  In fact, the evidence shows the 
veteran had difficulty with his previous employment at a 
factory that required walking on concrete.  However, the 
disability rating itself is recognition that industrial 
capabilities are impaired and the evidence of record is not 
indicative of an exceptional or unusual disability picture 
and is not reflective of any factor that takes the veteran 
outside of the norm.  See Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  The March 2006 VA examination report reflects 
that the examiner indicated that while the veteran's right 
ankle disability caused marked interference with his previous 
employment in a factory, it was less likely that the right 
ankle disability alone could cause marked interference with 
his employment (in general).  Accordingly, the Board finds 
that the veteran's disability picture does not warrant 
referral for the assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b) (2006).



Duty to Notify and Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2006).  

 Prior to initial adjudication of his claim, the veteran was 
notified by letter in June 2002 of the evidence necessary to 
establish an increased rating (evidence that his right ankle 
disability had worsened enough to warrant the payment of a 
greater evaluation), the evidence VA would seek, and the 
evidence he was required to submit.  He was similarly 
notified by letters in January 2004, June 2004, and February 
2005.  The latter letter requested that he submit any 
evidence in his possession while the March 2006 notification 
letter (with attached supplemental statement of the case ) 
informed the veteran of potential effective date criteria.  
Under these circumstances, the Board is satisfied that any 
issue as to the timing or initial completeness of the notice 
was harmless and this decision is nonprejudicial.  
 
VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2006).  The veteran has been afforded VA examinations in 
connection with his increased rating claim and the resulting 
reports are of record.  He identified treatment from VA and 
his VA medical records have been obtained.  

While the August 2006 informal hearing presentation indicates 
that the VA examinations obtained failed to comply with the 
previous Board memorandums, the examination reports contain 
ranges of motion and DeLuca considerations.  Regardless, as 
the veteran is in receipt of the maximum schedular rating and 
there is no evidence of ankylosis, a remand for an additional 
examination would serve no useful purpose and would only 
impose unnecessary burdens on VA and the veteran.  See Reyes 
v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  As the veteran has not identified 
or authorized VA to obtain any additional evidence pertinent 
to this claim, no further assistance to the veteran regarding 
development of evidence is required.  


ORDER

An increased rating for osteochondritis dissecans of the 
right talus with degenerative joint disease is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


